Citation Nr: 0938681	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of an injury to the left wrist and hand, currently 
evaluated as 10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
groin injury. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a head 
injury. 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for disability 
manifested by hyperumbilical pain (also claimed as stomach 
disability). 

6.  Entitlement to service connection for psychiatric 
disability other than PTSD.
 

REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney-
at-Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from June 1974 to 
February 1975.

In May 2001, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska denied service connection 
for PTSD, hypertension, peptic ulcer disease and residuals of 
a groin injury.  The May 2001 rating action also granted 
service connection for hearing loss and tinnitus (assigning 
respective noncompensable and 10 percent evaluations 
therefor), and denied an increased rating for the Veteran's 
left wrist and hand disorder.  In October 2001, the RO denied 
increased evaluations for the Veteran's hearing loss and 
tinnitus.  

Later in October 2001 the Veteran indicated that he was very 
unhappy with the handling of his "claims;" he did not 
identify either the referenced "claims" or the rating 
decision(s) at issue.  In November 2001, the RO requested 
that he identify the issues he intended to appeal.  In 
February 2002 the Veteran wrote VA and mentioned the groin 
injury he received in service.  He also mentioned 
experiencing hearing loss, tinnitus, and the left wrist and 
hand injury in service, but did not address the post-service 
severity of those disorders.  He did not mention PTSD, 
hypertension, or peptic ulcer disease.  

In an August 2002 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claims of service connection for residuals of a head injury 
and for residuals of a groin injury.  In a September 2002 
correspondence to his Congressman, the Veteran wrote that he 
was in the process of "appealing a decision regarding [his] 
disability benefits."  He noted that while in service, he 
was treated for injuries to the head and groin, and after 
service was eventually diagnosed with PTSD related to the 
attack resulting in the groin injury.  No further 
correspondence was received from the Veteran until 2004.

As explained in a July 2008 Board remand, given that the 
Veteran, in the February 2002 statement, specifically 
referred to the service origin of what he believes is his 
current groin disability, the Board considers that statement 
to constitute his notice of disagreement as to the May 2001 
denial of his claim to reopen.  As the Veteran did not, in 
the same statement or in any other statement within one year 
of notice of the May 2001 rating action, mention PTSD, 
hypertension, or peptic ulcer disease, or suggest 
dissatisfaction with the ratings assigned his hearing loss, 
tinnitus, or left wrist and hand disorder, the Board finds 
that he did not initiate an appeal of the May 2001 rating 
action with respect to those issues.  

Given that in his September 2002 statement he indicated that 
he was appealing certain issues, and identified the incident 
in which he purportedly received a head injury in service, 
the Board finds that the September 2002 statement constitutes 
a notice of disagreement as to the August 2002 rating action.

The Veteran was issued a statement of the case as to the 
groin and head injury issues in December 2006.  He thereafter 
submitted a timely substantive appeal as to both issues.

In a September 2005 rating decision, the RO denied 
entitlement to an increased rating for the residuals of a 
left wrist and hand injury, denied service connection for 
hyperumbilical pain (claimed as a stomach disorder), and 
determined that new and material evidence had not been 
received to reopen the claim of service connection for PTSD.  
The Veteran appealed the September 2005 rating decision to 
the Board.

The Veteran testified before the undersigned at a hearing 
held at the RO in April 2008.  The Board remanded this case 
in July 2008 for further development.

The record reflects that the RO has developed the psychiatric 
disability claim as limited to PTSD.  Service connection for 
PTSD was denied in a September 1998 Board decision and in a 
May 2001 rating decision, but neither the Board nor the RO 
has denied service connection for a psychiatric disorder 
other than PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans 
Claims (Court) held that in light of the fact that a claimant 
generally is not competent to provide a medical diagnosis, a 
claim for benefits based on PTSD constitutes a claim for 
benefits based on a mental disability when the evidence 
submitted and developed during the processing of the claim 
showed that the claimant does not have PTSD but suffered from 
a different mental disability.  As relevant here, the issue 
of service connection for PTSD is denied herein, but the 
record clearly documents the presence of other psychiatric 
disorders.  Consequently, the Board has modified the title 
page of this action to reflect that service connection for 
psychiatric disability other than PTSD is on appeal, and 
constitutes an original claim.

As noted in the July 2008 remand, the Veteran's 
representative, in May 2007, raised the issue of entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The Veteran has been 
recognized as permanent and totally disabled for nonservice-
connected pension purposes since January 1992.  In Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held, in 
the context of a claim for an earlier effective date, that a 
claim for a TDIU is best understood as involving an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service-connected, as part 
of a claim for increased compensation.  The Court did not 
address the procedural aspects of a TDIU claim where 
entitlement had not yet been established, and the RO has not 
adjudicated the claim in the first instance.  The Board 
therefore will refer the matter of entitlement to a TDIU to 
the RO for appropriate action. 

The issues of entitlement to service connection for 
psychiatric disability other than PTSD and service connection 
for stomach disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO. 


FINDINGS OF FACT

1.  The Veteran's left wrist and hand disorder is manifested 
by pain and weakness in the wrist and hand, with arthritis of 
the first interphalangeal joint and limitation of palmar 
flexion to 15 degrees and dorsiflexion to 20 degrees, but not 
by limitation of finger motion, ankylosis of the wrist, or by 
more than moderate functional impairment.

2.  Service connection for residuals of a groin injury was 
denied in an August 1978 rating decision; the Veteran was 
notified of the decision and of his appellate rights with 
respect thereto, but did not appeal the decision.

3.  Subsequent unappealed rating decisions of July 1981, 
March 1991 and April 1993 continued the denial of service 
connection for residuals of groin injury.

4.  The evidence received since the April 1993 rating 
decision is duplicative or cumulative of evidence previously 
of record and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.
 
5.  Service connection for residuals of a head injury was 
denied in an April 1996 rating decision.

6.  The evidence received since the April 1996 rating 
decision is duplicative or cumulative of evidence previously 
of record and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

7.  Service connection for PTSD was denied in a September 
1998 Board decision.

8.  A subsequent unappealed rating decision of May 2001 
continued the denial of service connection for PTSD.

9.  The evidence received since the May 2001 rating decision 
is duplicative or cumulative of evidence previously of 
record, and does not raise a reasonable possibility of 
substantiating the claim.

10.  An unappealed August 1978 rating decision denied service 
connection for hyperumbilical pain.

11.  A subsequent unappealed March 1991 rating decision 
denied service connection for peptic ulcer disease.

12.  The evidence received since the March 1991 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim of service connection for disability 
manifested by hyperumbilical pain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of an injury to the left wrist and hand have 
not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5215, 5228, 5229, 5230 (2009). 

2.  New and material evidence has not been received to reopen 
the Veteran's claim for service connection for residuals of a 
groin injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  New and material evidence has not been received to reopen 
the Veteran's claim for service connection for residuals of a 
head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

4.  New and material evidence has not been received to reopen 
the Veteran's claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for disability 
manifested by hyperumbilical pain (also claimed as stomach 
disability).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, VA provided the Veteran with the 
contemplated notice in May 2002, February 2005, April 2005, 
and March 2006 correspondences.  As to the claims to reopen, 
the correspondences collectively provided the Veteran with 
the notice contemplated by Kent, including as to the bases 
for the prior final denials.  The March 2006 correspondence 
provided notice as to the initial disability rating and 
effective date to be assigned in the event service connection 
was granted for his claimed disorders.  The Board notes that 
there initially was a question as to whether the Veteran was 
provided with the correct standard regarding new and material 
evidence with respect to the claim for residuals of a groin 
injury and stomach disability.  The record reflects that a 
January 2009 supplemental statement of the case provided the 
Veteran with the appropriate version of 38 C.F.R. § 3.156.  
Moreover, the Veteran's representative, an attorney, provided 
VA with an excerpt of the appropriate version, demonstrating 
that the Veteran has actual notice of the standard for 
reopening the referenced two claims.

To the extent the Veteran received any notice in an untimely 
manner, such a timing deficiency was cured by the multiple 
supplemental statements of the case issued, the last one in 
May 2009.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24  
(Fed. Cir. 2007) (a supplemental statement of the case can 
serve as a means of readjudication following 38 U.S.C.A. 
§ 5103(a)-compliant notice; where such notice is followed by 
a readjudication, any timing error is cured). 

In short, the May 2002, February 2005, April 2005, and March 
2006 notice letters collectively provided 38 U.S.C.A. 
§ 5103(a)-compliant notice, and any timing deficiency has 
been cured by the issuance of the May 2009 supplemental 
statement of the case.

The Court, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the above correspondences in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his increased 
rating claim.

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  In this regard, the Veteran is 
apparently in receipt of disability benefits from the Social 
Security Administration (SSA).  The record shows that VA 
obtained a compact disc from the SSA containing the Veteran's 
disability file with that agency; the files on the disc were 
printed by the RO and added to the record.  Although the 
representative apparently believes that additional records 
from the SSA might be outstanding, the Board, after reviewing 
the records received and the Veteran's application history 
with the SSA, does not share the representative's concern.

The record reflects that the Veteran was examined in 
connection with his increased rating claim.  The 
representative does not challenge the adequacy of the two VA 
examinations, and the Board finds that those examination 
reports are adequate for the purpose of accurately evaluating 
the service-connected disability.  With respect to the other 
claims on appeal, the representative has insisted that VA 
afford the Veteran a VA examination particularly with respect 
to the groin disability.  He contends that the Decision 
Review Officer (DRO) who conducted the June 2006 RO hearing 
promised on the record that the Veteran would be scheduled 
for such an examination.  The Board has reviewed the hearing 
transcript, and finds the representative's interpretation of 
the transcript to be without merit, as it is clear from the 
transcript that the DRO's use of the word "Okay" in 
response to the representative's request for an examination 
was not for the purpose of agreeing to a VA examination, but 
rather was to acknowledge the representative's request.  In 
any event, and regardless of any purported promise made, 
unless and until the Veteran's claim is reopened, VA's duty 
to assist does not extend to providing such an examination.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2009).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.


I.  Increased rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected left wrist and hand disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart, 21 Vet. 
App. at 509-10. 

Historically, service connection for left wrist and hand 
disability was granted in an August 1978 rating decision.  
The disorder was evaluated as noncompensably disabling.  In 
March 1991, the evaluation assigned the disorder was 
increased to 10 percent disabling.  This evaluation has 
remained in effect since that time.

Service treatment records show that the Veteran injured his 
left wrist and hand.  X-ray studies of the left hand in 
September 1974 were negative, but studies of the wrist showed 
a radiolucency in the distal radius; the differential 
diagnosis was  Brodie's abscess or ostei osteoma.  The 
records show that a splint was placed at some point, but was 
considered unnecessary by February 1975.

On file is the report of a March 1991 medical examination 
which indicates that the Veteran was left-handed.  The 
examiner diagnosed the Veteran as having residuals of crush 
injury to the left wrist and hand, with degenerative changes 
of the distal radius.

VA treatment records for 2001 to June 2008 include X-ray 
studies of the left wrist for October 2006 which showed no 
fracture, degenerative changes, or soft tissue abnormalities.

The Veteran attended a VA examination in July 2005.  He 
reported experiencing persistent discomfort in the left hand.  
He reported daily flare ups productive of additional 
limitation in motion and the need for a brace.  Physical 
examination disclosed that the wrist was markedly limited in 
motion.  He exhibited palmar flexion to 30 degrees, radial 
deviation to 10 degrees, ulnar deviation to 30 degrees, and 
dorsiflexion to 30 degrees.  There was tenderness and 
increased pain with motion, as well as hyperesthetic 
discomfort.  The examiner noted that the Veteran was right-
hand dominant.  As to the fingers, the Veteran had full range 
of motion, but with increased discomfort on repeated use of 
the thumb.  The examiner concluded that the Veteran had a 
lack of endurance with repeated use of the joints, and may 
have a chronic disuse syndrome.  X-ray studies of the left 
upper extremity were normal.

At a DRO hearing in June 2006, the Veteran testified to 
experiencing pain with wrist motion.  He explained that his 
hand would cramp up.  He testified that he was left-hand 
dominant.

The Veteran attended VA examinations in October 2006.  He was 
noted to use analgesics and a wrist brace for his left upper 
extremity complaints.  The Veteran reported that he was 
originally left-hand dominant, but now was dominant in his 
right hand.  The Veteran complained of moderate pain, 
weakness and stiffness in the left hand and wrist.  He 
reported experiencing daily flare ups with minimal activity 
or with certain weather; he indicated that the flare ups 
would last for hours and were of moderate severity and 
productive of limited motion.  Physical examination of the 
fingers showed that they were not ankylosed.  There was a 
less than one-inch gap between the thumb pad and the tips of 
the fingers on opposition.  There was a less than one-inch 
gap between each finger and the proximal transverse crease of 
the hand on maximal flexion of the fingers.  There was no 
deformity of the hand or wrist.  Strength and dexterity in 
the hand were markedly decreased.  As for the wrist, the 
Veteran evidenced dorsiflexion to 20 degrees; palmar flexion 
to 15 degrees; radial deviation to 10 degrees; and ulnar 
deviation to 15 degrees.  The Veteran's wrist was too painful 
to undertake repetitive use testing.  The Veteran was able to 
make a fist and to completely extend his fingers, although 
slowly.  The Veteran exhibited overall weakness of the hand 
and wrist.  

X-ray studies showed degenerative joint disease of the first 
interphalangeal joint, and were otherwise negative.  The 
examiner diagnosed the Veteran as having severe tendonitis in 
the left wrist and hand.  The examiner noted that the 
disorder affected the Veteran's activities of daily living to 
varying extents (with no effects on some activities, and 
preclusive effects on others).  The examiner concluded that 
the functional impairment associated with the disorder 
consisted of moderate pain and weakness, and moderate to 
severe fatigue; the functional impairment did not include any 
incoordination.  The examiner was unable to determine any 
additional limitation following repetitive use testing or 
during flare ups. 

On file is a May 2007 affidavit by the Veteran, in which he 
contends that he was originally left-handed.  He also 
indicates that he failed a test for employment in 1979 
because of his left upper extremity disorder, and had not had 
any training or jobs since that time.

In several statements on file, the Veteran contends that he 
has arthritis in the distal radius of his wrist and in the 
first finger, which meets the criteria for a 20 percent 
evaluation under Diagnostic Code 5003.  He also contends that 
his wrist and hand disorder should be rated under Diagnostic 
Codes Diagnostic Codes 5307, 5308, and 5309.  He explains 
that he is unable to work because of his wrist disorder, and 
that his hand is useless.  He explains that he is unable to 
grip with the hand.

At his April 2008 hearing before the undersigned, the Veteran 
testified that he had not held a job since service.  He 
contended that he was left handed, and argued that he had 
arthritis in one major joint (the wrist) and one minor joint 
(the first interphalangeal joint) which was legally 
equivalent to arthritis in two minor joints.  He also argued 
that his left wrist and hand disorder should be evaluated 
pursuant to the muscle injury codes.  As to the symptoms, he 
testified that he experienced left wrist and hand pain, and 
was unable to put pressure on the hand.  He indicated that he 
had no grip.  His spouse testified that she had known him 
since 1980, and that he had never used the hand, and was 
always in pain.  The Veteran testified that he had been on 
SSA disability since 1980.  

In a May 2008 statement, the Veteran's sister indicated that 
the Veteran was left-handed.  In a May 2008 affidavit, the 
Veteran's cousin stated the same.

On file are SSA records which show that the Veteran was 
granted benefits by that agency based on disability beginning 
March 2007 for left ankle, left knee and left wrist 
disorders, and for psychiatric disorders.  A Physical 
Residual Functional Capacity Assessment shows that the 
Veteran had limits on lifting and manipulation.  He 
complained of left wrist stiffness, aches and decreased 
strength.  Physical examination showed the absence of 
effusion.  There was slightly decreased mass in the left 
forearm, with 4/5 grip strength.  His left upper extremity 
reflexes were normal.  There was some flexion limitation in 
the wrist.  The Assessment concluded that the Veteran 
retained the capacity to engage in sedentary work only.

The SSA records contain the report of an April 2007 medical 
evaluation.  The Veteran reported that he used a wrist 
splint, and that his wrist limited his ability to work.  He 
explained that he had problems with handling objects.  
Physical examination disclosed the same findings as the 
Physical Residual Functional Capacity Assessment, and 
additionally recorded that the Veteran had left wrist flexion 
to 30 degrees; extension to 30 degrees; ulnar deviation to 10 
degrees; and radial deviation to 10 degrees.

Of record is a copy of the Veteran's income history on file 
with the SSA.  The income history shows that he had no 
earnings at all since 1986.

The RO evaluated the Veteran's left wrist and hand disability 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Under that code, traumatic arthritis is rated as 
for degenerative arthritis under Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assignable for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, and a 20 
percent rating is assignable for X- ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations. 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A maximum 10 percent evaluation is assignable for limitation 
of wrist motion with dorsiflexion less than 15 degrees or 
palmar flexion limited in line with forearm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.

A 10 percent evaluation is warranted for limitation of thumb 
motion with a gap of one to two inches between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

A 10 percent evaluation is warranted for limitation of motion 
of the index or long finger (regardless of dominant 
extremity) where there is a gap of one inch or more between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5229.  

Noncompensable evaluations are assignable for limitation of 
motion of the ring or little fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230.

The evidence on file shows that the Veteran's left wrist and 
hand disorder is primarily manifested by limitation of wrist 
motion, with degenerative changes affecting one finger.  VA 
and SSA examinations have clearly documented limitation of 
motion in the wrist, with dorsiflexion of between 20 and 30 
degrees and palmar flexion between 15 and 30 degrees.  Normal 
dorsiflexion in the wrist is to 70 degrees, and normal palmar 
flexion is to 80 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2009).  The Board points out that 10 percent is the maximum 
rating assignable for limitation of wrist motion under 
Diagnostic Code 5215.  The Veteran's wrist is clearly not 
ankylosed, as it retains a substantial level of motion.

The Veteran contends that he is entitled to a 20 percent 
evaluation for his left wrist and hand disorder under 
Diagnostic Code 5003.  He contends that he has X-ray evidence 
of arthritis affecting a major joint (the wrist) and a minor 
joint (a finger).  The Board first points out that Diagnostic 
Code 5003 provides for the assignment of a rating based on X-
ray findings only in the absence of limitation of motion of 
the affected part.  In this case, there clearly is limitation 
of motion of the wrist.  The Board next points out that even 
if there were no limitation of motion, the probative medical 
evidence only demonstrates the presence of arthritis in a 
finger, and not in the wrist.  In this regard, the Board 
points out that X-ray studies (especially those conducted in 
connection with the instant appeal) have not disclosed the 
presence of arthritis in the wrist.  The evidence the Veteran 
relies on, namely the March 1991 examination report, 
identified degenerative changes, but did not identify those 
changes as arthritic in nature.  In any event, given the more 
recent X-ray studies demonstrating the absence of arthritis 
in the wrist, the Board finds that the evidence as a whole 
establishes that the Veteran has, at most, arthritis 
affecting only a minor joint (the finger).

The Board lastly points out that even if the Veteran has no 
limitation of motion but has arthritis in the wrist and a 
finger, the pertinent regulation provides for a 20 percent 
evaluation only for arthritis affecting two major joints or 
two minor joints; the regulation does not contemplate 
arthritis affecting one major joint and one minor joint.  38 
C.F.R. § 4.45 (f) defines a "major joint" as the "shoulder, 
elbow, wrist, hip, knee and ankle, and defines a "minor 
joint" as multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, . . . 
."  Although the Veteran may have argument challenging the 
criteria for a 20 percent rating under Code 5003 as drafted, 
the Board is bound to apply the criteria as written.  See 38 
C.F.R. § 19.5 (listing the criteria governing the disposition 
of Board decisions).

For the above reasons, the Board finds that a rating in 
excess of 10 percent under Diagnostic Codes 5003, 5010 or 
5215 is not warranted.

The Board notes that the Veteran's disorder, either 
historically or currently, does not involve a fracture or 
other impairment of the radius or ulna.  A higher rating 
under Diagnostic Codes 5210 through 5213 (2008) therefore is 
not warranted.

The Board notes that the Veteran has full range of motion in 
each digit of his left hand.  None of his fingers has at 
least a one-inch gap between the fingertip and the proximal 
transverse crease of the palm.  Although the Veteran does 
exhibit pain and weakness of 4/5 in grip strength of the 
hand, these findings contradict the Veteran's testimony of 
having "no" grip strength.  Given his objectively 
documented rather substantial range of finger motion and 
almost full grip strength, the Board finds that even when 
functional loss due to pain and weakness are considered, see 
DeLuca v. Brown, 8 Vet. App. 202 (1995), none of his digits 
even remotely approximate a compensable rating.  A separate 
compensable rating under Diagnostic Codes 5228, 5229, or 5230 
therefore is not warranted.

The Veteran contends that his left wrist and hand disorder 
should be evaluated under 38 C.F.R. § 4.73, Diagnostic Codes 
5307, 5308 and 5309 (2008).  Those diagnostic codes pertain 
to muscle injuries of the wrist and hand.  Historically, the 
Veteran's wrist and hand injury was a crush injury involving 
no penetration of the muscles.  Neither in service nor at any 
point since service has any treating or examining physician 
suggested that the left wrist or hand disorders involved 
injury to the pertinent muscles.  The Board points out that 
an evaluation under Diagnostic Codes 5307, 5308, and 5309 
requires findings specific to penetrating muscle wounds, or 
at least clear muscle damage.  The Board does not find it 
appropriate to rate the Veteran's left wrist and hand 
disorder under a muscle injury diagnostic code simply because 
those diagnostic codes include consideration of overlapping 
symptoms such as pain and weakness.  However, the same 
disability under various diagnoses is to be avoided.  
Disabilities from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  The evaluation of the same 
manifestation under different diagnoses is to be avoided.  
Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation...is to be avoided.  See 38 C.F.R. 
§ 4.14 (2009).  The Board instead finds that the Veteran is 
more accurately evaluated under the diagnostic codes 
pertaining to limitation of motion under 38 C.F.R. § 4.71a, 
as reflective of the nature of the service-connected 
disability.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).

The Board also points out that although the Veteran reported 
sensation disturbances in the left upper extremity when 
examined in July 2005, his deep tendon reflexes are 
considered normal, and no neurologic disorder has been 
identified in the left wrist or hand.

In short, the evidence does not support assignment of an 
evaluation in excess of 10 percent for the service-connected 
left wrist and hand disability.  38 C.F.R. § 4.3.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
ratings for the service-connected disabilities are 
inadequate.  There must be a comparison between the level of 
severity and symptomatology of the service-connected 
disabilities with the established criteria.  If the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards" with respect to the disorder at issue.  
The Veteran has not worked since at least 1986, and contends 
that he could not work because of his left wrist and hand 
disorder.  The Veteran has not adduced any evidence showing 
that his lack of employment through the years (until 2007) 
was due to the disorder at issue.  Moreover, although the 
Veteran is now considered disabled (since 2007) by the SSA in 
part due to his left wrist and hand disorder, the SSA 
determined he was disabled because of a combination of that 
disorder and several other serious nonservice-connected 
orthopedic and psychiatric disabilities.  Although the left 
wrist and hand disability does impact many of his activities 
of daily living, the Board points out, the Veteran's 
description of the hand as useless notwithstanding, that on 
objective testing he does retain a substantial range of 
motion and strength in the hand.  In short, the Board finds 
that the persuasive evidence does not demonstrate marked 
interference of the service-connected disorder with 
employment.

In addition, there is no evidence that his service-connected 
disorder has necessitated frequent periods of hospitalization 
or that the manifestations of the disability are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board lastly has considered whether an increased rating 
is warranted for any discrete period during this appeal.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
reviewed the evidence on file, particularly the VA 
examination reports which document findings clearly 
consistent with no more than a 10 percent evaluation, and 
concludes that the underlying level of severity for the 
Veteran's service-connected left wrist and hand disorder has 
remained at the 10 percent level during the period from the 
filing of the claim for an increased rating.


II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of peptic ulcer disease or an organic disease of 
the nervous system, such as certain types of headaches, 
during wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Generally, a claim which has been denied in a Board or final 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(d), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed prior to August 29, 2001, 
38 C.F.R. § 3.156(a) provided that new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

For claims files on and after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A.  Residuals of a groin injury

Service connection for residuals of a groin injury was denied 
in an August 1978 rating decision.  The Veteran was notified 
of the decision and of his appellate rights, but he did not 
appeal.  Subsequent unappealed rating decisions of July 1981, 
March 1991 and April 1993 continued the denial of service 
connection.  (The Veteran was issued a statement of the case 
in July 1991 as to the March 1991 rating action, but did not 
submit any document which can be construed as a substantive 
appeal within the appropriate time limit of the rating 
action.)  Consequently, service connection for residuals of a 
groin injury may be considered on the merits only if new and 
material evidence has been received since the time of the 
April 1993 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2001).

The evidence of record at the time of the April 1993 rating 
decision included service treatment records showing that in 
September 1974, the Veteran complained of a groin injury from 
being kicked in the testicles; he was diagnosed as having 
pain in the testes secondary to injury.  In January 1975 he 
complained of knots in his groin after lifting a heavy 
object; he was diagnosed as having a mild infection.

The evidence of record at the time of the April 1993 rating 
decision also included VA treatment records for the period 
from April 1976 through April 1993.  The records show that in 
April 1976, the Veteran complained of inguinal pain and 
soreness.  He was diagnosed as having a groin abscess and 
underwent incision and drainage of the abscess.  (Later 
treatment records note that the Veteran had experienced a 
gunshot wound the same year to his right buttock, which was 
felt to be responsible for his groin pain.)  In September 
1982, the Veteran complained of longstanding groin pain; 
physical examination disclosed right inguinal adenopathy.  
Later records show that the Veteran reported experiencing 
penile and testicular pain with climax.  In January 1992, an 
echogram of the scrotum showed normal testicles, and a 
question of a small hydrocele on the right.  In February 1993 
the Veteran had incidental findings of a scrotal mass.

The evidence previously considered also included the report 
of an August 1978 VA examination, at which time the Veteran 
complained of groin pain.  He was diagnosed as having an 
injury to the groin with no objective findings.

The evidence previously considered lastly included the report 
of a March 1992 VA examination documenting the Veteran's 
contention that he was hospitalized in service for the kick 
to his groin.  He reported receiving a gunshot wound to the 
right buttock in 1976.

Pertinent evidence received since the April 1993 rating 
decision includes duplicate service treatment records and a 
copy of the August 1978 VA examination report, VA treatment 
records for April 1976 to June 2008, as well as private 
medical records for May 1999 to January 2002.  The evidence 
also includes the report of a March 2001 VA examination, an 
excerpt from a medical publication on abscesses, and records 
from the SSA.  The evidence added to the record lastly 
includes several statements by the Veteran, as well as his 
testimony at hearings in June 2006 and April 2008.

Those treatment records which are not clearly duplicative of 
those already considered include entries showing that in 
October 1994, an echogram of the testicles demonstrated the 
presence of small bilateral hydroceles and an enlarged left 
epididymis with multiple tiny cysts.  Other records show that 
the Veteran reported receiving trauma to his scrotum from a 
kick in 1975; physical examination at one point showed left 
inguinal lymphadenopathy.  More recent records document the 
Veteran's contention that he underwent surgery to his scrotum 
in service in light of the assault, and that since the 
incident, he had experienced pain with ejaculation.

At his March 2001 VA examination, the Veteran complained of a 
groin injury in service, which resulted in swollen testicles.  
He indicated that since that time, he had experienced 
intermittent testicular pain and pain with ejaculation.  
Genitourinary examination showed normal testes, although 
there was some epididymal thickening on the left.  The 
examiner could not appreciate any hydroceles.

The private medical records document treatment for scrotal 
tenderness. 

The excerpt from a medical publication defines the term 
abscess and explains the development, symptoms and treatment 
of abscesses.

The SSA records include an April 2007 SSA examination report, 
which recorded the Veteran's assertion that he had 
experienced groin problems since the assault in service.

In his several statements and at his hearings, the Veteran 
indicates that he underwent surgery to his scrotum in 
service.  He testified that he was supposed to be discharged 
from service on account of his groin injury, and had 
experienced groin problems since service.  He maintains that 
he has scar tissue in his groin from the kick to his 
testicles in service.

The Board finds that none of the evidence submitted since the 
April 1993 rating decision, when considered individually or 
as a whole, suffices to reopen the claim.  

The service treatment records and August 1978 examination 
report are duplicates of those considered previously, and are 
clearly not new.  The VA and private treatment records 
document complaints and findings regarding the inguinal area, 
but notably do not contain any suggestion by a treating 
health care provider that any such complaints or findings are 
etiologically related to service, including to the groin 
injury experienced by the Veteran.  Although the records 
document the veteran's contention that his current groin 
problems are related to the service groin injury (and to his 
purported groin surgery), the evidence does not link the 
post-service problems to service beyond his own report.  
Records showing treatment years after service which do not 
link the post-service disorder to service are not considered 
new and material evidence.  See Cox v. Brown, 5 Vet. App. 95 
(1993).  They consequently are not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The March 2001 VA examination documented the Veteran's 
contention that his groin problems originated in service; the 
examiner neither identified a current genitourinary disorder 
nor suggested that the Veteran's complaints were related to 
service.  The same is true as to the April 2007 SSA 
examination.  A current disorder was not diagnosed, and the 
examiner in any event did not adopt the Veteran's assertion 
concerning the etiology of his complaints. Id.  The 
examination reports consequently are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  

The excerpt provided by the Veteran addresses abscesses, but 
does not even remotely address the etiology of the Veteran's 
groin complaints.  It is clearly not material.

The representative contends that the Veteran's statements and 
testimony are new and material, because the Veteran had not 
previously offered his observations of continuity of 
symptomatology.  The Board points out, however, that the 
Veteran has previously offered a continuity of symptomatology 
during the time his claim was previously denied.  For 
example, in a January 1991 statement (considered in the March 
1991 rating decision) he contended that he was treated for 
his groin problems starting about one month after service.  
The Board finds the Veteran's statements and testimony are 
essentially duplicative of statements considered and rejected 
by VA previously.  The statements and testimony consequently 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim.  

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the veteran's claim of 
entitlement to service connection for residuals of a groin 
injury is not reopened.  The benefit sought on appeal is 
denied.  38 C.F.R. 
§ 3.156(a). 

B.  Residuals of a head injury

Service connection for residuals of a head injury was denied 
in an unappealed rating decision of April 1996.  
Consequently, service connection for residuals of a head 
injury may be considered on the merits only if new and 
material evidence has been received since the time of the 
April 1996 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2009).

The evidence of record at the time of the April 1996 rating 
decision included service treatment records showing that in 
January 1975, the Veteran was treated for an injury after 
being hit in the left temporal area.  Physical examination 
showed the presence of a small discolored area, but was 
otherwise normal; he was diagnosed as having a contusion of 
the left facial area.  The service records are silent for any 
other reference to a head injury, particularly in connection 
with the September 1974 groin injury.

The evidence previously considered also included VA treatment 
records for April 1976 to November 1995 documenting that in 
January 1991, the Veteran reported a history of a head 
injury.  Later records show complaints of headaches, and in 
1995 the Veteran underwent a Computed Tomography scan of his 
head, which was negative.  

The evidence previously considered also included the report 
of a March 1992 VA examination showing that the Veteran 
reported a history of a possible learning disability since 
even before service; he explained that he had always 
experienced problems with reading.  Mental status examination 
was abnormal, with delusions, decreased concentration, and 
decreased intellect.  The Veteran was diagnosed as having 
substance abuse; bipolar disorder, PTSD; and a borderline 
personality disorder.

The evidence of record at the time of the April 1996 rating 
decision also included the report of an August 1995 
psychiatric examination.  The Veteran reported experiencing 
severe head trauma and unconsciousness in service, and 
indicated that since then, he had experienced symptoms 
including headaches and mood swings.  Mental status 
examination showed that his cognition was largely intact.  He 
was diagnosed as having PTSD and a personality disorder.

The evidence previously considered also included an August 
1995 VA audiologic examination report noting his contention 
that he sustained a skull fracture in service.

The evidence on file in April 1996 also included the report 
of an October 1995 VA examination.  The Veteran complained of 
headaches since 1975, and explained that the head injury in 
service resulted in loss of consciousness.  Neurologic 
examination was normal (except as to the residuals of the 
April 1976 bullet wound).  The examiner concluded that the 
Veteran had headaches with no evidence of a structural 
pathology; and that he had no evidence of a new neurologic 
deficit.

The evidence previously considered lastly included the report 
of a February 1996 VA examination.  The Veteran reported 
receiving a head injury in service which left him comatose 
for several hours.  He indicated that since that time, he had 
experienced headaches.  The examiner diagnosed the Veteran as 
having post-traumatic headaches and depression.  The examiner 
concluded that the headaches were from a combination of 
etiologies, including trauma.

Pertinent evidence added to the record since the April 1996 
rating decision includes duplicate copies of the service 
treatment records; VA treatment records for April 1976 to 
June 2008; private medical records for May 1999 to January 
2002; a June 1999 statement by Dr. D. Chait; a July 2000 
statement by Dr. J. Severa and a mental health practitioner; 
the report of a February 2001 VA examination, the report of a 
June 2001 VA examination; records from the SSA; and 
statements by the Veteran as well as his testimony at June 
2006 and April 2008 hearings.

With respect to those treatment reports which are not 
duplicative of those previously considered, the VA treatment 
reports document treatment for several psychiatric disorders, 
as well as for chronic headaches.  The private medical 
records document treatment for headaches and for psychiatric 
problems.  None of the records suggest the presence of 
residuals of a head injury.

In his June 1999 statement, Dr. Chait indicates that he 
believed the Veteran developed significant loss of hearing 
after service trauma.  He did not provide a similar 
assessment for any disorder outside of hearing loss.

In the July 2000 statement, Dr. Severa indicates that the 
Veteran has been diagnosed as having PTSD with head injury.  
He also noted the presence of several other psychiatric 
disorders.

At his February 2001 VA examination, the Veteran reported 
that his emotional problems began after the assault in 
service in which he injured his groin and purportedly injured 
his head.  The examiner noted the Veteran's history of 
substance abuse and psychiatric treatment after service.  The 
examiner diagnosed the Veteran as having an adjustment 
disorder with depressed mood; polysubstance dependence; 
bipolar affective disorder; and dementia.  The examiner noted 
that there did appear to be impairment in the executive 
functioning to the degree that the diagnosis of dementia was 
warranted.  The examiner believed the dementia was related to 
the history of substance abuse and was not due to service.  
He also concluded that the psychiatric symptoms were not 
related to service.

At his June 2001 VA examination, the Veteran complained of 
head trauma in service which caused loss of consciousness.  
He denied any residual lacerations or any vertigo.

In his statements, the Veteran contends that he experienced a 
head injury in service with loss of consciousness, and that 
he believed he was to be discharged from service in part 
because of headaches.  He contends that his head injury led 
to his current cognitive and psychiatric problems.  

At his June 2006 hearing before a DRO, the Veteran testified 
that he was assaulted and sustained a head injury which 
caused a loss of consciousness.  He explained that the 
residuals of that head injury consisted of headaches.  His 
spouse testified as to his psychiatric symptoms.

At his April 2008 hearing, the Veteran testified that he 
received his claimed head injury at the same time as the 
groin injury in September 1974, and that the head injury 
involved a loss of consciousness.  He argued that although 
the head injury and loss of consciousness was not reflected 
in the service treatment records, but that his account was 
consistent with the overall concept of being assaulted.

The SSA records show that the Veteran reported experiencing 
mental problems since an assault.  The reports of April 2007 
SSA examinations document the Veteran's contention that a 
private medical doctor had diagnosed brain damage resulting 
from an assault.  His complaints included headaches.  The 
Veteran was diagnosed as having, inter alia, PTSD; bipolar 
disorder, substance abuse, and a learning disorder.

After reviewing the evidence received since the April 1996 
rating decision, the Board finds it is insufficient to reopen 
the claim.

The service treatment records are duplicates of those 
previously considered, and are clearly not new. 

The VA and private medical records, although they document 
treatment for several psychiatric disorders, and for chronic 
headaches, do not suggest that those disorders are residuals 
of any head injury.  Nor do the records otherwise suggest the 
presence of any other residuals of a head injury.  The 
treatment records consequently do not present a reasonable 
possibility of substantiating the claim.

Dr. Chait indicates that the Veteran did experience a head 
trauma in service.  Notably, however, he did not suggest that 
the Veteran has any accompanying residual from that trauma 
other than hearing loss (for which service connection is 
already in effect).  Dr. Severa, although diagnosing PTSD 
with head injury, did not identify any residuals of the 
referenced head injury.  Consequently, as neither statement 
suggests that the Veteran has residuals of a head injury 
(other than hearing loss), they do not present a reasonable 
possibility of substantiating the claim.

The February 2001 VA examiner concluded that the Veteran did 
have impairment in executive functioning, but specifically 
concluded that it was not due to service.  The examination 
report is clearly against the claim and does not present a 
reasonable possibility of substantiating the claim.

The June 2001 VA examiner recorded the Veteran's contentions 
regarding a head injury in service, but neither adopted the 
Veteran's account, or otherwise identified any residuals of a 
head injury.  The examination report does not present a 
reasonable possibility of substantiating the claim.

The SSA records record his contention that he has experienced 
mental problems since an assault, and that a private medical 
doctor believed he had brain damage resulting from an 
assault.  Notably, however, the examining physicians did not 
attribute any mental problems (or any other disorder) to head 
injury in service.  Moreover, the Veteran's account of what 
the physician purportedly said about brain damage from an 
assault, filtered through the sensibilities of a layperson, 
does not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Compare Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  The SSA records therefore do not 
present a reasonable possibility of substantiating the claim.

As to the Veteran's statements and testimony regarding a head 
injury in service, his account was previously considered and 
rejected in the April 1996 rating decision.  Moreover, to the 
extent he believes his current cognitive and psychiatric 
problems and headaches are related to any head injury in 
service, as a layperson, his opinion as to medical causation 
are not competent to reopen his claim.  See Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions on medical causation do 
not constitute material evidence to reopen a previously 
denied claim).  

The Board acknowledges the representative's contention that 
VA is legally prohibited from denying service connection for 
head trauma because, in his view, VA granted service 
connection for hearing loss and tinnitus in May 2001 based on 
the claimed head injury.  The representative's argument is of 
limited persuasiveness in the absence of new and material 
evidence with which to reopen the claim.  In any event, the 
Board points out that the representative is incorrect in his 
understanding of the basis for the grant of service 
connection for hearing loss and tinnitus.  Although the RO, 
in the May 2001 rating decision, recorded the assertions of a 
VA examiner that those disorders were due to a head injury, 
the grant of service connection was based on a simple finding 
that the disorders were related to service; the RO did not 
state or imply that the occurrence of a September 1974 head 
injury was conceded.  Indeed, in another portion of the 
decision, the RO determined that such a head injury did not 
occur.

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the veteran's claim of 
entitlement to service connection for residuals of a head 
injury is not reopened.  The benefit sought on appeal is 
denied.  38 C.F.R. 
§ 3.156(a). 

C.  PTSD

Service connection for PTSD was denied in a September 1998 
Board decision.  A subsequent unappealed rating decision of 
May 2001 continued the denial.  Consequently, service 
connection for PTSD may be considered on the merits only if 
new and material evidence has been received since the time of 
the May 2001 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2009).

The evidence on file at the time of the May 2001 rating 
decision included service treatment records showing that the 
Veteran received a groin injury in September 1974 from an 
assault, and an injury to his left temporal area in January 
1975.  The records are silent for any reference to 
psychiatric complaints or findings.

The previously considered evidence also included VA treatment 
records for April 1976 to November 1995.  The records 
document treatment for psychiatric disorders.  

Also of record was the report of a March 1992 VA examination.  
The Veteran reported being assaulted in service and receiving 
a gunshot wound to the right buttock after service in 1976.  
Mental status examination was abnormal, with delusions, 
decreased concentration, and decreased intellect.  The 
Veteran was diagnosed as having, inter alia, PTSD.

Also of record was the report of an August 1995 psychiatric 
examination, at which time the Veteran reported that he was 
assaulted in service.  He indicated that since that time, he 
had experienced mood swings.  He was diagnosed as having PTSD 
and a personality disorder.

The previously considered evidence additionally included a 
July 2000 statement by Dr. J. Severa and a mental health 
practitioner.  The statement indicates that the Veteran had 
been diagnosed as having PTSD.  

The evidence on file at the time of the May 2001 rating 
decision lastly included the report of a February 2001 VA 
examination.   The Veteran reported that his emotional 
problems began after the assault in service.  The examiner 
noted the Veteran's history of substance abuse and 
psychiatric treatment after service.  The examiner explained 
that the Veteran's current symptoms did not meet the criteria 
for PTSD or major depression.  The examiner diagnosed the 
Veteran as having an adjustment disorder with depressed mood; 
polysubstance dependence; bipolar affective disorder; and 
dementia.  The examiner noted that there did appear to be 
impairment in the executive functioning to the degree that 
the diagnosis of dementia was warranted.  The examiner 
believed the dementia was related to the history of substance 
abuse and was not due to service.  He also concluded that the 
psychiatric problems were not related to service.

Pertinent evidence added to the record since the May 2001 
rating decision includes duplicate service treatment records; 
VA treatment records for February 1997 to June 2008; private 
medical records for May 1999 to January 2002; a duplicate of 
Dr. Severa's July 2000 statement; records from the SSA; and 
statements by the Veteran and the transcripts of his June 
2006 and April 2008 testimony.

The VA treatment records show that the Veteran is under 
treatment for a variety of psychiatric conditions, but not 
for PTSD.  The records indicate that the Veteran had a 
history of PTSD, and that he possibly had PTSD.  A June 2004 
psychiatric consultation notes, by history, that the 
Veteran's PTSD was connected to the assault; the examiner did 
not diagnose the Veteran with PTSD, but rather indicated that 
the Veteran had a history of PTSD.  The private medical 
records for May 1999 to January 2002 document that the 
Veteran was treated for psychiatric disability, and that a 
question was raised as to whether he may have PTSD.

The SSA records show that the Veteran reported experiencing 
mental problems since an assault.  At an April 2007 
psychological examination, the Veteran was diagnosed as 
having PTSD; the examiner did not address the basis for the 
PTSD diagnosis.

In his statements, the Veteran argues that he has been 
diagnosed with PTSD based on the assault.  At his June 2006 
hearing, the Veteran testified that the assault in service 
led to his PTSD.  He acknowledges that his current clinicians 
had only diagnosed him with PTSD by history, but argued that 
prior evidence showed he really did have PTSD.  His spouse 
testified as to the Veteran's psychiatric symptoms.  At his 
April 2008 hearing, the Veteran testified that he had 
headaches and psychiatric problems resulting from the assault 
in service.  He contends that Dr. Severa had diagnosed him 
with PTSD, and he testified that his psychiatric symptoms 
revolved around the assault in service.

The duplicate service treatment records and July 2000 
statement by Dr. Severa were previously considered and are 
not new.

The VA and private treatment records do not document a 
current diagnosis of PTSD, but rather note that the Veteran 
might have, or may have had PTSD.  Specifically, the only 
treatment report to suggest that the Veteran's claimed PTSD 
was due to an assault in service also indicated that the 
Veteran had PTSD by history.  In other words, the treatment 
record did not purport to determine that the Veteran 
currently had PTSD that was related to service.  
Consequently, the treatment records do not present a 
reasonable possibility of substantiating the claim.

The SSA records indicate that the Veteran has PTSD, but 
notably do not indicate the basis for the diagnosis of PTSD.  
Nor do they suggest that the diagnosis was based on a service 
event.  The prior denials of service connection were based in 
part on the lack of an opinion linking any PTSD to a 
corroborated service event.  As the SSA records do not 
address this deficiency or otherwise expand the evidentiary 
picture beyond that established prior to May 2001, they do 
not present a reasonable possibility of substantiating the 
claim.

The statements and testimony of the Veteran are duplicative 
or cumulative of that considered prior to the May 2001 rating 
decision.  The Veteran previously mentioned the claimed 
assault, and as already noted, Dr. Severa's opinion was 
previously considered.  As the Veteran's statements and 
testimony are essentially duplicative of statements 
considered and rejected by VA previously, they are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the veteran's claim of 
entitlement to service connection for PTSD is not reopened.  
The benefit sought on appeal is denied.  38 C.F.R. § 
3.156(a). 


D.  Stomach disability

Service connection for hyperumbilical pain was denied in an 
unappealed August 1978 rating decision.  An unappealed March 
1991 rating decision denied service connection for peptic 
ulcer disease.

The evidence on file at the time of the March 1991 rating 
decision included service treatment records showing that the 
Veteran underwent laboratory testing in September 1974 for 
abdominal pain and hiatal spasm.  In December 1974 the 
Veteran reported symptoms including vomiting in relation to 
tonsillitis.

The evidence previously considered also included VA treatment 
records for April 1976 to January 1991.  The records show 
that in June 1978, the Veteran complained of a recent history 
of hyperumbilical pain.  He was noted to have a history of 
peptic ulcer disease.  In 1982, the Veteran complained of a 
peptic ulcer.  In August 1983 he complained of stomach pain 
which was attributed to gastroenteritis.  The records show a 
history of a gunshot wound to the right buttock in 1976.  As 
a result he had a bullet in his lower abdomen with abdominal 
pain; the abdominal pain was attributed to the gunshot wound.

The evidence on file in March 1991 also included the report 
of an August 1978 VA examination noting that the Veteran 
complained of stomach pain.  

The evidence previously considered also included an April 
1978 statement by Dr. J. McClure, who noted that the Veteran 
had a history of a peptic ulcer.

The evidence on file in March 1991 lastly included statements 
by the Veteran to the effect that he was hospitalized for 5 
days in service for peptic ulcer disease, and that he had 
experienced problems since that time.

Pertinent evidence added to the record since the March 1991 
rating decision includes the report of a March 2001 VA 
examination.  At that time the Veteran reported that he 
experienced an ulcer in service for which he was 
hospitalized.  He indicated that he had experienced stomach 
problems since that time.  The examiner diagnosed the Veteran 
as having a history of peptic ulcer disease in service, per 
the Veteran; and with symptoms consistent with acid pepsin 
disease.  In an addendum to the examination report, the 
examiner indicated that he did not find any record of 
hospitalization in service for ulcers, but did note that 
there was a laboratory slip mentioning abdominal pain and 
hiatal spasm.  The examiner concluded that the persistent 
alcohol dependence after service had made an extremely 
significant contribution to any acid pepsin disease symptoms.  
He indicated that there were some symptoms in service 
consistent with acid pepsin disease, and that without 
documentation, the examiner had to go by the Veteran's 
account of a history of continuous symptoms.

The Board finds the March 2001 examination report to clearly 
be new and material, as the evidence previously considered 
did not include any medical opinion suggesting that the 
Veteran's claimed stomach condition was related to service.  
The March 2001 examiner, although making clear that alcohol 
abuse accounted for much of the current severity of the 
claimed disability, also suggested that the acid pepsin 
disease may have originated in service.  Accordingly, the 
claim is reopened. 
 
ORDER

Entitlement to an increased disability rating for residuals 
of an injury to the left wrist and hand is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for residuals 
of a groin injury, the benefit sought on appeal is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for residuals 
of a head injury, the benefit sought on appeal is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for PTSD, the 
benefit sought on appeal is denied.

New and material evidence having been received, reopening of 
the claim for service connection for disability manifested by 
hyperumbilical pain (also claimed as stomach disability), is 
granted.


REMAND

As indicated in the Introduction, in light of Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the Board has broadened the 
issues on appeal to include the issue of service connection 
for psychiatric disability other than PTSD.

VA treatment records on file for 1976 through 2008 document a 
long history of treatment for psychiatric disorders.

At a March 1992 VA examination, mental status examination of 
the Veteran was abnormal, and he was diagnosed as having 
substance abuse; bipolar disorder, PTSD; and a borderline 
personality disorder.  When examined by VA in August 1995, 
the Veteran reported a history of mood swings; he was 
diagnosed as having PTSD and a personality disorder.

At a February 2001 VA examination, the Veteran reported that 
his emotional problems began in service.  The examiner 
diagnosed the Veteran as having an adjustment disorder with 
depressed mood; polysubstance dependence; bipolar affective 
disorder; and dementia.  The examiner believed the dementia 
was related to the history of substance abuse and was not due 
to service.  He also concluded that the psychiatric symptoms 
were not related to service.

The report of an April 2007 SSA examination of the Veteran 
notes his recollection that he experienced a manic phase of 
bipolar disorder while in service.  The examiner diagnosed 
the Veteran with, inter alia, bipolar disorder.

Given the Veteran's contention that he was experiencing 
psychiatric symptoms in service, as well as the medical 
records indicating a long history of psychiatric illness and 
the records showing current diagnoses of psychiatric 
disability, and inasmuch as it is unclear whether the 
February 2001 VA examiner meant to address the etiology of 
the diagnosed disorders rather than certain psychiatric 
symptoms, the Board is of the opinion that further VA 
examination of the Veteran is warranted.

As to the claimed stomach disability, given the March 2001 
examiner's suggestion that the disability may have originated 
in service, and as the Veteran has also raised the theory 
that the disorder may have been caused or worsened by the use 
of medication for his service-connected left wrist and hand 
disorder, the Board believes another VA examination would be 
helpful in the adjudication of the claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should contact the Veteran, 
through his representative, and request 
that he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to the claims remaining on 
appeal.  With any necessary authorization 
from the Veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the Veteran, which have not been secured 
previously.

2.  The RO should arrange for the Veteran 
to undergo a VA psychiatric examination 
to determine the nature, extent and 
etiology of any psychiatric disability 
other than PTSD.  All indicated studies 
should be conducted.  With respect to any 
psychiatric disability other than PTSD 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service or was present within 
one year of the Veteran's discharge 
therefrom.  The Veteran's claims files 
must be made available to the examiner 
for review.  

3.  The RO should also arrange for the 
Veteran to undergo a VA gastrointestinal 
examination to determine the nature, 
extent and etiology of any disability 
manifested by hyperumbilical pain/stomach 
disorder.  All indicated studies should 
be conducted.  With respect to any 
disability manifested by hyperumbilical 
pain identified (including peptic ulcer 
disease or pepsin acid disease), the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the disorder is 
etiologically related to service or was 
present within one year of the Veteran's 
discharge therefrom.  The examiner should 
also provide an opinion as to whether any 
such disorder was caused or chronically 
worsened by the Veteran's service-
connected residuals of left wrist and 
hand injury (including with respect to 
the medications taken therefor).  The 
Veteran's claims files must be made 
available to the examiner for review.  

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue of service connection for 
psychiatric disability other than PTSD, 
and readjudicate the issue of service 
connection for disability manifested by 
hyperumbilical pain, claimed as stomach 
disability, based on a de novo review of 
the record.  If the benefits sought on 
appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, which should include citation 
to the version of 38 C.F.R. § 3.310 
effective immediately prior to October 
10, 2006, and to that version of the 
regulation effective on and after October 
10, 2006.  The RO should provide the 
appellant and his representative an 
opportunity to respond.

After the Veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the Veteran until he is notified by the RO.  The 
Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


